Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-26 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than the judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea).
Claim 16, 24, and 26 are a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claims 16, 24, and 26 meet the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “…determine a set of curves (mental process/mathematical process)(claim 16)…reconstruct the cavity (mathematical process) (claim 16)”… “determining non-contact curves” (mental process/mathematical process)(claim 24)…. “reconstructing the cavity” (mathematical process) (claim 24)… “determining…a set of curves” (mental process/mathematical process) (claim 26)… “reconstructing…the cavity” (mathematical process) (claim 26). These claim limitations fall within the identified grouping of abstract ideas: mathematical concepts and mental processes. The claim language also meets prong 2 of the step 2a analysis because the above-recited claim language does not integrate the abstract idea into a practical application. That is, there appears to be no tangible improvement in a technology, effect 
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The additional elements are “the catheter is shape sensing enabled and comprises a bendable segment for being arranged within the cavity in different arrangements” “a computer”, “non transitory storage medium”, “a display device”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by Strommer (US 20060064006) by Figure 1, 3a, 8 and paragraph 0024. Therefore, these elements do not add significantly more than a judicial exception. 
Additionally, the ordered combination of elements do not add anything significantly more to the claimed subject matter. Specifically, the ordered combination of elements do not have any function that is not already supplied by each element individually. That is, the whole is not greater than the sum of its parts. 
In view of the above, independent claims 16, 24, and 26 fails to recite patent-eligible subject matter under 35 U.S.C. 101. Dependent claim(s) fail to cure the deficiencies of independent claims by merely reciting additional abstract ideas, additional limitations on abstract ideas already recited, and/or additional elements that do not amount to significantly more. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barbagli (US 20090076476) in view of Verard (US 20040097805)
Regarding claims 16, Barbagli discloses a cavity determination apparatus for determining a cavity within an object (abstract), the apparatus comprising: 
A catheter (604) for being introduced into the cavity (Fig 1, 8-10, 17-18), wherein the catheter is shape sensing enabled (paragraph 0008, 0060, 0079) and comprises a bendable segment (paragraph 0057) for being arranged within the cavity in different arrangements (Fig 1, 8-10, 17-18) (paragraphs 0055-0057); and
a computer (70) (paragraph 0060, 0078) including a non-transitory storage medium for storing instructions that, when executed by the computer, cause the computer to: 

Barbagli does not expressly disclose the use of curves to make determinations and determine a set of curves defined by the bendable segment using shape sensing information from the catheter, wherein each curve is defined by an introduction of the bendable segment, within the cavity in a respective arrangement of the different arrangements and wherein the determined set of curves comprises contact curves and non-contact curves; and reconstruct the cavity in response to the determined set of curves.  
Verard teaches determine a set of curves (paragraph 0017, 0041, 0100) defined by the bendable segment using shape sensing information from the catheter, wherein each curve is defined by an introduction of the bendable segment, within the cavity in a respective arrangement of the different arrangements  (paragraph 0100, 0109) and wherein the determined set of curves comprises contact curves (points on the curve that touch a surface) and non-contact curves (curves which do not touch the surface) (paragraph 0099, 0100, 0109, 0123-0125) (wherein the examiner notes that the non-contact curves are determined based on NOT being in contact with the surface and therefore, do not contain contact information and as they do not contain contact information, they are therefore distinguished from contact curves by NOT having any contact information similar to applicant’s published specification paragraph 0043-0045); and reconstruct the cavity in response to the determined set of curves (paragraph 0122, 0123).  Therefore, it would have been obvious at the time of the invention to modify Barbagli’s force sensing catheter for mapping using points by Verard’s force sensing catheter for mapping using curves for the purpose of which will not only for a 2D reconstruction, but also a 3 and 4 dimensional reconstruction and therefore, making for better visualization and making the advancement of the catheter to a desired position more intuitive to the user. 

Regarding claim 18, Barbagli discloses wherein the instructions further cause the computer to determine whether one or more determined points of the set of determined points is a contact point and to reconstruct the cavity in response to the determined one or more contact point (Fig 11) (step 1116) (paragraph 0079).  Barbagli is silent regarding the use of curves. Verard teaches using curves (paragraphs 0017, 0041, 0100, 0122-0123). Therefore, it would have been obvious at the time of the invention to modify Barbagli’s force sensing catheter for mapping using points by Verard’s force sensing catheter for mapping using curves for the purpose of which will not only for a 2D reconstruction, but also a 3 and 4 dimensional reconstruction and therefore, making for better visualization and making the advancement of the catheter to a desired position more intuitive to the user.
Regarding claim 19, Barbagli discloses further comprising a display device, operatively coupled to the computer, configured to display a representation of the reconstructed cavity (paragraph 0056, 0095).  

Regarding claim 21, Barbagli discloses wherein the cavity model is adapted to wrap determined curves that are not contact points (paragraph 0080, 0099, 0102-0104).  Barbagli is silent regarding the use of curves. Verard teaches using curves (paragraphs 0017, 0041, 0100, 0122-0123). Therefore, it would have been obvious at the time of the invention to modify Barbagli’s force sensing catheter for mapping using points by Verard’s force sensing catheter for mapping using curves for the purpose of which will not only for a 2D reconstruction, but also a 3 and 4 dimensional reconstruction and therefore, making for better visualization and making the advancement of the catheter to a desired position more intuitive to the user.
Regarding claim 22, Barbagli discloses wherein the adaptable cavity model is an anatomical model (paragraph 0099, 0102-0104).  
Regarding claim 23, Barbagli discloses shape sensing information comprises optical shape sensing information (paragraph 0008, 0042, 0060).  

determining non-contact points (step 1118 and 1120) (Fig 11) defined by a bendable segment (paragraph 0057) of catheter (604) introduced into the cavity in different arrangements within the cavity using shape sensing information from the catheter (paragraph 0074-0074), and 
reconstructing the cavity from the determined points by a cavity reconstruction unit (step 1122) (Fig 11).  
Barbagli is silent regarding using curves. Verard teaches determine non-contact curves (paragraph 0017, 0041, 0100) (wherein the examiner notes that the non-contact curves are determined based on NOT being in contact with the surface and therefore, do not contain contact information and as they do not contain contact information, they are therefore distinguished from contact curves by NOT having any contact information similar to applicant’s published specification paragraph 0043-0045) defined by the bendable segment of catheter introduced into the cavity in different arrangement within the cavity using shape sensing information from the catheter (paragraph 0100, 0109) and reconstruct the cavity from the determined curves by a cavity reconstruction unit (paragraph 0122, 0123).  Therefore, it would have been obvious at the time of the invention to modify Barbagli’s force sensing catheter for mapping using points by Verard’s force sensing catheter for mapping using curves for the purpose of which will not only for a 2D reconstruction, but also a 3 and 4 dimensional reconstruction and therefore, making for better visualization and making the advancement of the catheter to a desired position more intuitive to the user. 
Regarding claim 25, Barbagli discloses comprising adapting a cavity model to the determined points defined by the bendable segment in the different arrangements for 
Regarding claim 26, Barbagli discloses A non transitory computer readable medium that stores program code for determining a cavity within an object (via 6) (abstract, paragraph 0055-0056) using shape sensing enabled catheter for being introduced into the cavity, wherein the catheter comprises a bendable segment for being arranged within the cavity in different arrangements, wherein2007.01.2019 when executed by a computer, the program code causes the computer to carry out steps including (abstract, paragraph 0055-0060): 
Determining (via 70) (paragraph 0060, 0078), points using shape sensing information from the catheter, each point being defined by the bendable segment (paragraph 0057, 0078) of the catheter (604) introduced into the cavity in the respective arrangement of different arrangements within the cavity (step 1114) and the determined points comprises contact points (step 1116) (Fig 11) and non-contact points (step 1118 and 1120) (Fig 11) (wherein the examiner notes that the non-contact points are determined based on NOT being in contact with the surface and therefore, do not contain contact information and as they do not contain contact information, they are therefore distinguished from contact curves by NOT having any contact information similar to applicant’s published specification paragraph 0043-0045);

displaying (step 1122), on a display device operatively coupled to the computer (302), a representation of the reconstructed cavity (paragraph 0013-0014, 0056-0057, 0095).
Barbagli does not expressly disclose the use of curves to make determinations and determine a set of curves defined by the bendable segment using shape sensing information from the catheter, wherein each curve is defined by an introduction of the bendable segment, within the cavity in a respective arrangement of the different arrangements and wherein the determined set of curves comprises contact curves and non-contact curves; and reconstruct the cavity in response to the determined set of curves.  
Verard teaches determine a set of curves (paragraph 0017, 0041, 0100) defined by the bendable segment using shape sensing information from the catheter, wherein each curve is defined by an introduction of the bendable segment, within the cavity in a respective arrangement of the different arrangements  (paragraph 0100, 0109) and wherein the determined set of curves comprises contact curves and non-contact curves (wherein the examiner notes that the non-contact curves are determined based on NOT being in contact with the surface and therefore, do not contain contact information and as they do not contain contact information, they are therefore distinguished from contact curves by NOT having any contact information similar to applicant’s published specification paragraph 0043-0045); and reconstruct the cavity in response to the determined set of curves (paragraph 0122, 0123).  Therefore, it would have been obvious at the time of the invention to modify Barbagli’s force sensing catheter for mapping using points by Verard’s force sensing catheter for mapping using curves for the purpose of which will not only for a 2D reconstruction, but also a 3 and 4 dimensional reconstruction and 
Regarding claim 27, Barbagli discloses wherein the program code causes the computer to reconstruct the cavity using a regularization in response to the set of the determined points and a morphological opening or closing of the set of the determined points to estimate which points of the set of the determined points lie necessarily within the cavity (paragraph 0099, 0102-0104). Barbagli is silent regarding the use of curves. Verard teaches using curves (paragraphs 0017, 0041, 0100, 0122-0123). Therefore, it would have been obvious at the time of the invention to modify Barbagli’s force sensing catheter for mapping using points by Verard’s force sensing catheter for mapping using curves for the purpose of which will not only for a 2D reconstruction, but also a 3 and 4 dimensional reconstruction and therefore, making for better visualization and making the advancement of the catheter to a desired position more intuitive to the user.
Regarding claim 28, Barbagli discloses wherein the program code causes the computer to carry further steps including display a representation of the reconstructed cavity on a display (paragraph 0013-0014, 0056-0057, 0095).  
Regarding claim 29, Barbagli discloses wherein the program code causes the computer to carry further steps including adapting a cavity model to the determined points defined by the bendable segment in the different arrangements for reconstructing the cavity (paragraph 0099, 0102-0104). Barbagli is silent regarding the use of curves. Verard teaches using curves (paragraphs 0017, 0041, 0100, 0122-0123). Therefore, it would have been obvious at the time of the invention to modify Barbagli’s force sensing catheter for mapping using points by Verard’s force sensing catheter for mapping using curves for the purpose of which will not only for a 2D reconstruction, but also a 3 and 4 dimensional reconstruction and therefore, making for better 
Regarding claim 30, Barbagli discloses wherein the the cavity model is adapted to wrap determined curves that are not contact points (paragraph 0080, 0099, 0102-0104).  Barbagli is silent regarding the use of curves. Verard teaches using curves (paragraphs 0017, 0041, 0100, 0122-0123). Therefore, it would have been obvious at the time of the invention to modify Barbagli’s force sensing catheter for mapping using points by Verard’s force sensing catheter for mapping using curves for the purpose of which will not only for a 2D reconstruction, but also a 3 and 4 dimensional reconstruction and therefore, making for better visualization and making the advancement of the catheter to a desired position more intuitive to the user.
Regarding claim 31, Barbagli discloses wherein the adaptable cavity model is an anatomical model (paragraph 0099, 0102-0104).  
Regarding claim 32, Barbagli discloses wherein the shape sensing information comprises optical shape sensing information (paragraph 0008, 0042, 0060).  
Regarding claim 33, Barbagli discloses wherein the catheter comprises an ablation catheter, and wherein a distal tip of the ablation catheter is introduced into the cavity and the bendable segment is located at the distal tip (paragraph 0007, 0013, 0054, 0096).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rather., Barbagli discloses the use of force signals responsive to forces appled to the distal end 
The 101 rejection is maintained as the claims still do not amount to significantly more than the abstract idea itself and do not provide a practical application. The additional elements recited are only a catheter, computer, and display. The combination of those elements do not amount to significantly more than the exception itself. The recitation of the shape sensing was a prior concept evident in the claims as that is the purpose of the invention, therefore, reciting it clearly, does not provide the practical application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791